SUBSCRIPTION AGREEMENT Clancy Corp. The undersigned, intending to be legally bound, hereby irrevocably subscribes for and agrees to purchase shares of the common stock of Clancy Corp., a Nevada corporation, placed in Lefkosia, Cyprus (the "Company"), for a purchase price of $, or $0.04 per share. Simultaneous with the execution and delivery of this confirmation to the Company, the undersigned is either delivering a check made payable to “Clancy Corp.” or sending a wire transfer payment to the Company’s account. The undersigned acknowledges that he has received a copy of the prospectus of the Company, dated , 2016 filed with the Securities and Exchange Commission (“Prospectus”) with respect to the offer and sale of the shares of stock being purchased. The undersigned is not relying on the Company or its affiliates with respect to economic considerations involved in this investment, but have relied solely on its own advisors. The undersigned further acknowledges that although the shares of common stock being purchased from the Company are registered securities under the U.S. Securities Act of 1933, as amended, there may be restrictions on the resale of the shares imposed by the particular state law where the undersigned resides or in a jurisdiction outside of the United States.
